MEMORANDUM**
California state prisoner Alfred Laws appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117, No. 00-16568 (9th Cir.2003), and we affirm.
The district court properly dismissed Laws’ action without prejudice because Laws failed to exhaust administrative remedies prior to filing suit. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir. 2002) (per curiam).
We reject Laws’ contention that attempts at exhaustion would be futile because regardless of their adequacy prisoners are required to exhaust available administrative remedies before filing suit. See Booth v. Churner, 532 U.S. 731, 740-41, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).
We have considered Laws’ remaining contentions and conclude that they lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.